Rose, J.,
dissenting.
In my judgment the decision of the majority is the result of a radical departure from the law applicable to the issues and the evidence. As I read the opinion, it is at variance with a controlling city ordinance which takes the right of way from a motorist while driving at an unlawful speed in violation of traffic regulations.
The city of Lincoln owns the fee to the streets of Lincoln and it has power under its home rule charter to regulate traffic in its streets. In the exercise of that power the city by ordinance declared:
“Motor vehicles shall be driven at a rate of speed that is reasonable and proper having regard for the traffic and roadway and the condition of the street, and shall at all times be under the control of the driver.”
The same section limits the speed to 25 miles an hour where plaintiff was injured by defendant and that rate even is unlawful unless it “is reasonable and proper having regard for the traffic and roadway and the condition of the street.” In addition, the car “shall at all times be under the control of the driver.” The same section of the ordinance provides:
“It shall be unlawful for any person to operate a motor vehicle at a greater rate of speed than herein set forth, or in violation of any of the provisions hereof.”
Another section of the traffic ordinance provides:
“No vehicle shall be driven, used, operated, parked, or stopped in a careless, reckless, negligent manner, or in such a manner as to endanger life, limb, person or property, nor in such a manner as to endanger or interfere with the lawful traffic or use of the streets.”
The evils against which the city ordinances are directed *775are common knowledge communicated to the city council and to the courts by current history. In this country as many as 38,000 human beings are killed in a single year by misuse of motor vehicles. From the same cause in the same time, maimed and mutilated human bodies run into the hundreds of thousands. In the fast-moving carnival of death and mutilation the city of Lincoln has had its toll. Morgues are burdened with the dead, hospitals with the bleeding and mutilated and the alms houses with the paupers. Speed of motor vehicles driven by negligent, reckless or wanton drivers is known to be a prolific cause of the bloody work. The appalling situation called for legislation applicable to the city of Lincoln, an educational center where students pour into the streets by thousands, where commercial business attracts shoppers, where conventions and motion pictures attract throngs and where football games fill the public arteries of travel with automobiles and human beings.
The automobile brought into streets and highways an instrument for the destruction of human life and property hitherto unknown. The human organism of those who negligently drive automobiles in the streets is not adjusted to the destructive agency they undertake to guide and control. Evil consequences are augmented by the cunning and skill of modern engineers who have silenced the natural roar of fast revolving wheels until they no longer operate on human nerves or otherwise arouse the mind to the sense of danger produced by excessive speed and amazing power. It requires mental effort on the part of a driver, incased in steel for personal protection and otherwise surrounded by comforts, to obey the law and thus protect others from the destructive forces which the city ordinances require him to direct and control for public and private safety — an energy which, according to the evidence, defendant kept in repose.
In adopting the traffic regulations quoted, the city legislature had in mind calamities inflicted by means of motor vehicles unlawfully or negligently operated. The creation *776of excuses to relieve motorists from responsibility for the consequence of their own lawless, reckless, negligent or wanton acts was never the aim of the city lawmakers. The majority opinion states: “There is sufficient evidence in the record, if believed, to sustain a finding by the jury that defendant drove his car at an excessive rate of speed.” The violence of the impact and the surrounding circumstances in connection with oral testimony indicate a speed of at least 40 miles an hour. The instruction for which the judgment is reversed did not permit a recovery by plaintiff unless defendant drove at an unlawful speed. I did not discover any statute or ordinance requiring a pedestrian to yield the right of way to a lawless motorist going 40 miles an hour where the speed limit was not over 25 miles, where he was required to drive at a speed that was reasonable and proper^ having regard for the traffic, where no motorist could lawfully drive in a “careless, reckless and negligent manner,” where he could not lawfully drive “in such a manner as to endanger life, limb, person or property.” The municipal law distinctly says it shall be unlawful to operate a motor vehicle at a greater rate of speed than that limited by the ordinance. This means that defendant had no right of way in the street when he struck plaintiff while going at the rate of more than 25 miles an hour and violating other traffic regulations. On sufficient evidence the jury found he exceeded the speed limit. He was therefore a public and private menace with no right of way in the street.
Plaintiff, a pedestrian without any means of locomotion except what nature provided, had little potential power to destroy lives or property of others in comparison with a speeding automobile. Owners of cars parked between intersections have the right to back them carefully into the lanes of travel. Policemen and firemen have a right to rush into the streets between intersections. If a driver drops dead at the wheel, a passenger in the car may stop it between intersections and with proper caution get out into the street for whatever is necessary. For numberless *777purposes men may be lawfully in lanes of travel between intersections and motorists are under a duty in congested districts to observe what is ahead of them and stop or set their pace accordingly. When they perform this duty they see a man negligently in the street in front of them as well as persons and objects there without negligence.
By ordinance the city of Lincoln may lower the speed of automobiles in the streets and restrict other forms of negligence and lawlessness in city traffic to a greater reasonable extent than restrictions imposed by general acts of the legislature. The following was long recognized law:
“The fact that the legislature has provided limitations upon the speed of such vehicles will' not prevent further restriction by the city if the same are reasonable and are made necessary by special conditions and circumstances that were plainly not considered by the legislature, and do not prohibit or restrict the free use of the streets.” Christensen v. Tate, 87 Neb. 848, 853, 128 N. W. 622. See, also, Bodkin v. State, 132 Neb. 535, 272 N. W. 547.
The instruction condemned by the majority as erroneous and prejudicial to defendant states: “The statutes of Nebraska provide that the driver of any vehicle traveling at an unlawful speed shall forfeit any right of way which he might otherwise have.” The reference to the immaterial statutes instead of the pertinent ordinances did not affect plaintiff’s clear right of recovery or the measure of his damages. Except for the harmless reference, the instruction was correct. The reversal is a violation of the statutory and judicial rule that a judgment shall not be reversed for a mere harmless error in the instructions. The judgment should have been affirmed. The reversal is a denial of justice.
I am directed by Chief Justice Goss to say that he concurs in this dissent.